Citation Nr: 1034696	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for exposure to asbestos, 
to include asbestosis.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to 
August 1976, November 1976 to February 1980, and April 1989 to 
April 1992 with additional service in the Alabama Air National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In connection with this appeal, the Veteran and his spouse 
testified at a video-conference hearing before the undersigned 
Veterans Law Judge in August 2010; a transcript of that hearing 
is associated with the claims file.

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of private treatment records with 
a waiver of agency of original jurisdiction (AOJ) consideration.  
38 C.F.R. § 20.1304 (2009).  Therefore, the Board may properly 
consider such newly received evidence.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

On August 5, 2010, prior to the promulgation of a decision, the 
Board received notification from the Veteran that a withdrawal of 
his appeal with respect to his claim of entitlement to service 
connection for exposure to asbestos, to include asbestosis, is 
requested.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of 
entitlement to service connection for exposure to asbestos, to 
include asbestosis, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn his appeal regarding the issue of 
entitlement to service connection for exposure to asbestos, to 
include asbestosis, and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal with 
respect to this issue and it is dismissed.


ORDER

The appeal for the claim of entitlement to service connection for 
exposure to asbestos, to include asbestosis, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for a low back disorder so that 
he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

At his August 2010 Board hearing and in documents of record, the 
Veteran contends that he injured his back while serving on active 
duty for training (ACDUTRA) in May 2006 when he fell from a 
ladder.  He further alleges that, while on ACDUTRA in August 
2009, he aggravated his low back disorder when he tripped and 
fell out of a vehicle while serving in Iraq.  Therefore, the 
Veteran claims that service connection is warranted for such 
disorder.

The Board initially finds that a remand is necessary in order to 
verify the dates of the Veteran's ACDUTRA and obtain outstanding 
service treatment records.  In this regard, the Veteran testified 
at his August 2010 hearing that he was serving on ACDTURA in 
August 2009; however, his ACDUTRA service has not been verified 
beyond December 2006.  Additionally, the most recent service 
treatment records contained in the claims file are dated in 
January 2007.  As such, a remand is necessary in order to verify 
additional dates of the Veteran's active duty or ACDUTRA service 
and obtain any outstanding service treatment records.

Additionally, the Board observes that the Veteran was afforded a 
VA examination in August 2007 in order to determine whether his 
claimed low back disorder is related to his in-service fall in 
May 2006.  At such time, the examiner determined that there were 
no objective findings to support a diagnosis.  Since the time of 
the August 2007 VA examination, additional private treatment 
records reflecting a diagnosis of a low back disorder, to include 
lower back strain, muscle spasms, nonallopathic lumbar lesions, 
degenerative joint disease of the spine, lumbar facet 
arthropathy, lumbar spondylosis, and lumbar disc disease, have 
been received.  Moreover, the Veteran has testified to a 
subsequent injury during ACDUTRA in August 2009.  In this regard, 
private treatment records dated in September 2009 reflect 
complaints of low back pain since the Veteran fell onto his back 
on August 22, 2009.  Additionally, a November 2009 record 
reflects complaints of back and mobility pain from being 
deployed.  A May 2010 record reveals that the Veteran had a three 
year history of low back pain that radiated to the knees 
bilaterally.  Prior back injuries of falling eight to twelve feet 
from a ladder onto an air tank in 2006 and falling out of a 
vehicle in August 2009 were noted.  Therefore, in light of the 
new diagnoses of record and a subsequent injury, the Board finds 
that the Veteran should be afforded another VA examination in 
order to determine the current nature and etiology of his claimed 
low back disorder.

Finally, the Board notes that the Veteran has reported seeking 
only private treatment for his low back disorder and has 
submitted such records in support of his claim.  Therefore, while 
on remand, the Veteran should be requested to identify any 
additional outstanding treatment records for his claimed low back 
disorder and, thereafter, all identified records should be 
obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's dates of active duty 
or ACDUTRA for the period after December 
2006, to specifically include any dates in 
August 2009, and obtain all outstanding 
service treatment records dated from January 
2007 to the present, to specifically include 
those dated in August 2009, from any 
appropriate source.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any 
additional outstanding treatment records 
relevant to his low back disorder.  After 
securing any necessary authorization from 
him, obtain all identified treatment records.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his low back disorder.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner. Any indicated 
evaluations, studies, and tests should be 
conducted.

The examiner should identify all current 
diagnoses referable to the Veteran's low 
back.  Thereafter, the examiner is requested 
to offer an opinion on the following:

(A)  Is it likely, unlikely, or at least 
as likely as not that any currently 
diagnosed low back disorder is related to 
the Veteran's May 2006 fall from a ladder 
while serving on ACDUTRA? 

(B)  If a low back disorder preexisted the 
Veteran's entry to ACDUTRA in August 2009, 
is it likely, unlikely, or at least as 
likely as not that such was aggravated 
beyond its natural progression as a result 
of his August 2009 injury when he tripped 
and fell out of a vehicle while serving in 
Iraq?

(C)  If a low back disorder did not 
preexist the Veteran's entry to ACDUTRA in 
August 2009, is it likely, unlikely, or at 
least as likely as not that any currently 
diagnosed low back disorder is related to 
his August 2009 injury when he tripped and 
fell out of a vehicle while serving in 
Iraq?

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's low back 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


